 

Mitchell Rrodley Dsler Jr, IRE CEIV EID)

 

Name |
i Ce) ;
a ote MAR 25 2021
. i L_— 5 5
(souse Crees Correct ONCr \ CLERK, U.S. DISTRICT COURT

 

Place of confineme zzz, ANCHORAGE, Ak

t .
23301 W, FUSOP Rock
Mailing address A, AS
Wasilla AK AVb6AS

City, State, Zip ”

 

Telephone

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Mitchell Bare hen Tele Sr. ‘

 

 

 

Enter full f plaintifflin this acti 2% i : Pye Worn
(Enter full name of plaintifflin this action) Case No. 2 "90-CU-000/0-RRIA
Plaintiff, (To be supplied by Court)
VS.
SECOND AMENDED
: PRISONER'S
Sof feles (Pier teennkanan ds, COMPLAINT UNDER
7 oo THE CIVIL RIGHTS ACT
LO Lite 3th} Finas fone Unleatewd), 42 U.S.C. § 1983

 

_J Css; Ca Mefke ol ( Sirpermaberd! aur)
(Enter full names of defendant(s) in this action.
Do NOT use ef ai.)

Defendant(s).

A. Jurisdiction
Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).

B. Parties

1. Plaintiff; This complaint alleges that the civil rights of Mitchel | Bred bey Tele wy,
(print your name)!

f ' a -
who presently resides at Geese Cock (ovreenenal Cushy LEB bh Blecza BA Waly (Pe
(mailing address or place of confinement) LECLZ

were violated by the actions of the individual(s) named below.

Case 5:20-cv-00010-RRB Document 10 Filed 03/25/21 Page 1 of 9
2, Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

 

 

2 7 i ? 7} ‘ . eye
Defendant No. 1, Sot {eres ( Fics re (Meme Onkenserun ) is a citizen of
(name) oo / :
(tleska , and is employed as a_SeeervA, Sungenet | Sorpecr ys / OPV 227
(state) (defendant's government position/title)

This defendant personally participated in causing my injury, and | want money
damages.
OR
___The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

 

Defendant No.2, C07. Atwshe (Firsr Woe. then ouin) is a citizen of
(name) .
Alister , and is employed as a_ Zhvveerpete/ OFF
(state) (defendant's government positionstitle)

this defendant personally participated in causing my injury, and | want money
damages.
OR
____The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

Defendant No. 3, Jess ice Mathews is a citizen of
(name) _ 7
Ai leche , and is employed as a typed cut fe oat LlerrceAenns

 

f

(state) (defendant's government position/stitle)

This defendant personally participated in causing my injury, and | want money
damages.

OR A
The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

“"“REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.").

Prisoner § 1983 - 2
PSO1, Nov. 2013

Case 5:20-cv-00010-RRB Document 10 Filed 03/25/21 Page 2 of 9
j 4th
Claim_1: On or about Seok £ Anis , my civil right to
(Date)

Dive Process
(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation. )

was violated by De Eendanit Yates and (Death 2s
(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.

Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):

 

Planti€£ Mitchell Telec ey cshile being held in custody, of the
State af Alaslha Dept of Carsections . Vedchi Kan Pretrial Casi lity, A208
assualtecd by tcvedbeer ip mete Cancer, Hacris). LObile the
policies ceguite the Greil by toa bease the detainers in coecontiate
housioa mots C lower ievel inmates should never be boursed coith
higis Sectacity /Assvaltive (nmates). While the Rolicy fa bese
Goppccgsiass Becucihy level inmates ioas Ls. noced in the Instance ef
Sopile odliee 425, $b Dis, Defendants Sat vikes. and Bessica Mathews
Knees ac Should bave Keown (rc. Hoerks WAS Erope to _assucttive

actions agcinst othecs Locliding the plaiod Ff,

 

The olairt iE as ao Aivect ce sult af the policy ignated boy defrncdants
Yates and, Mathers | Mmoas assualted aod sukbeced both phy sical ined
Mental Bains. stress and ananish in violation of bis const tud ‘engl
rights to eq.c| pcoter tion Dive pra cess God of the Fourteenth
amendedt anal Prefection Clouse. Roth Defendants Yates and
Mathecss acted im ther their of€i cal CGR0. ifies and ace personally

liable Z

 

 

 

 

 

 

Prisoner § 1983 - 3
PSO1, Nov. 2013

Case 5:20-cv-00010-RRB Document 10 Filed 03/25/21 Page 3 of 9
LAt
|A.
Claim 2: On or about September BE QAOIS , my civil right to

(Date)
Due Pro cess
(due process, freedom of religion, free speech, freedom of association and/or assembly, freedom from cruel and

unusual punishment, etc. List only one violation.)

was violated by_ Defendant Edenshaw

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):
Gohile on cluty, as O correctional Officer Cor the State o€ Alaska,
Dect af Corcec tons, Ketch Kay Correctional Facil bye, De Fe nclect
acelin CCiesk mame uoknen on) (Artic assianert to A ‘Dercen as the
uot officer. Defondacd Eden shee persanally Observed an assualt
in progress against Planti fe by another ‘ramde inmate (Sason Haccis).
(Qbile the aeanslt (A2A$ idan Cecerclech on the facil: by Secuti ty
Syste Tew De feadeact Eclen sha Failed to do aos ces - fo Stop,
Loealt aac ac Ocevent the assualt bry Fason Pecnite : As told by,
bot the Facil: by Sta£€ and othec- Goi sone cs, the aothee Oc. soners
were the ones to break LG the adit. Qs co cdicect result of the
Cailiuce te acotect Plaind €€ Dsler lov Delendact Eclen shew Pleaindi€€
Suf£eced ohysical 1 nqucy of cnult, ple Facial Fractures Locliading. Lett
Zyqainedic. Arch, LeSt octital Clesc, Lateral ofbital goal, Anterior Maxillary
wall and Antecojatecal Mari (lary coall. Plainti € was left rncenscious
Coc minutes and has continued to suSlor Crom both shoot teem and
long becom mmecnary lose, Plain HCl recteved Cacizal Sarg acy to the facial
‘nqucies inclack ing eye ocb tal anck cheel, bane ceplice pent. Plainti€€ can-

Fy cael toa suUflec oby s \cal dnc emstional Pains Amek anguish.

 

As a cesult of DeCendart Elenshauss fatlice te act anc arcitecst Plated CE Crom
the a cigiessive assteatt bye another lomate  DoLerclact Celenshaus Ls personally | liable

te the Plain if’ Cor etl the i nquries satferecd, De Gadost Elen shaw: Gaile ta

protect 13 In Violation OF Due process, Egual protection and the Coucteenth Armmendent.
PS02 — § 1983 Non-Prisoner
Dec, 2013
Page 4 of 7

Case 5:20-cv-00010-RRB Document 10 Filed 03/25/21 Page 4 of 9
Claim 3: On or about September jqth- ADIL , my civil right to
_ ate)

Due Process
(due process, freedom of religion, free speech, freedom of association and/or assembly, freedom from cruel and
Unusual punishment, etc. List only one violation.)

was violated by De Cendant Meath euos

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):
Deferdant Mathes Cled in hee chuty, to repute hec gail Facil: ty to
Comely, with the classi Cication anck housing p Aolicies of the State of
Alaska Dect of Corrections, Plainti€€ coas assuatiecd by ancdher inmate
CJason Hactis) whe woos bres by or should have been Knows (Deliberate
Lodi € Ference,) ta be assilaleive ta others C Both before. and akiec the
incident) which Cesulted in Phy sical inquries ocluding Tramadie Beain
Lpgucy Facial Fractures C wohieh, reouired Ceconastructve Su cgecy),

Memory loss Gnd continued emotional distress Feac anch Anguish.

 

Defendant Mathers Fail ures ip the ner foc mance, Of bec clity were
Deliberatly indi€llecent ta the beelth ood So €e. Ay of the Plainti€l and
others Cinmates and sta€€) and DeLendant Matheurs ; 15_personally
liable. A Declercatiog of such « Cindtna 1s Séreas tell And cr

. ad ;
order Fac the Cailure te campaly shoulel be acanted by the cerart.
7 S ?

 

 

 

 

 

 

 

 

 

PS02 — § 1983 Non-Prisoner
Dec. 2013
Page 5 of 7

Case 5:20-cv-00010-RRB Document 10 Filed 03/25/21 Page 5 of9
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes No

2. If your answer is “Yes,” describe each lawsuit.

a. Lawsuit 1:

Plaintiff(s): N\

Defendant(s): \

Name and location of court: \ Zo

Docket number:

 

  
  
 
   
  

Approximate date case was filed; final decision:
Disposition: Still pending

Issues Raised:

 

b. Lawsuit 2:

Plaintiff(s):

 

Defendant(s): XN
Name and location of court: NX fo

Docket number: Name off

 

 

Approximate date case was filed: Date of final decision:

Disposition: Appealed Still pending

Issues Raised:

 

3. Have atl He an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could

be granted?

Yes No

If your answer is “Yes,” describe each lawsuit on the next page.

 

. Pri r§ 1983 -6
Case 5:20-cv-00010-RRB Document 10 Filed 03/25/21 Page 6 of 01, Nov. 2013
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s): a
b. Name of federal court ow

c. The case was dismissed as: frivolous,

 

   
  
  

alicious and/or failed to state a claim

d. Issue(s) raised:

e. Approximate date cose yas Date oackion

Lawsuit #2 dismissed ~ malicious, or failed to state a claim:

 

a. Defendant(s):

 

b. Name of federal court

 

 

c. The case was dismissed as: failed to state a claim

d. Issue(s) raised:

e. Approximate date eaSSwas fled: Date otraNegon

Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:
a. Defendant(s): NN oe

b. Name of federal court

c. The case was dismissed as: frivolous

 

 

     
 

malicious and/or __ failed to state a claim

d. Issue(s) raised:
e, hoo di tS vost Date of final decision:

4. Are you in imminent danger of serious physical injury? Yes

 

No

If your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

 

 

 

 

. a oner § 1983 - 7
Case 5:20-cv-00010-RRB Documenti10 Filed 03/25/21 Page 7 of}$01, Nov. 2013
F. Request for Relief
Plaintiff requests that this Court grant the following relief:
1. Damages in the amount of $_ <327, G02
2. Punitive damages in the amount of $ 290, ded ve
3. An order requiring defendant(s) to Tay Cosi Fees wee! ZN pests LP MM fees g-
4. A declaration that_ 7720 hey #F Fhe. fact lely © tat Php he se pf Forders
EVITA ford Kesle olCevdhies Ve'lefes Due oraAve ae frliale, bj patriarn pleads ef* a
5. Other: éésmes Aten 7? OP federiir Atineses pts foenseS Bed Toa AON 499 He ve

Otters.
Plaintiff demands a trial by jury. __+ Yes Vv No

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct.

Executed at Nestle Maske on fl a L2 /

(Location) (Date)

VILA

(Plaintiff's Signature)

 

Original Signature of Attorney (if any) (Date)

 

 

 

Attorney's Address and Telephone Number

. Prisoner § 1983 - 8
Case 5:20-cv-00010-RRB Document 10 Filed 03/25/21 Page 8 ofP$b1, Nov. 2013
Wikele  .cler FF tat vue

Cocse Crechy Correct Gone |
22201 West AISOP Rol
Wes Wey, a K | |

FUR

 

\ XN | Ubi eds ie cS Dyck ret Couc ts
Batik oS Nast
Clerk os “Bes Ms

Pr claret as US: es cle A
AIS, D+h | Noemie 4
Ane\ Ort ©, Mee

ek CN,

Case 5:20-cv-00010-RRB Document 10 Filed 03/25/21 Page 9 of 9
